DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tuckwell (US 3,963,898 previously cited) in view of Damiano et al. (US 2004/0065658 A1 previously cited).
Regarding claim 11, Tuckwell discloses 
A pancake cooking device (an electric appliance, fig.1) comprising two opposable (base housing unit 20, upper housing unit 22, fig.1), generally circular [base housing unit 20, upper housing unit 22 are circular], heated cooking plates (lower cooking element 32, upper cooking unit 62, fig.1) having smooth cooking surfaces [fig.1 shows, the lower cooking element 32, upper cooking unit 62 are smooth surfaces] that are cooperatively configured to be selectively placed in facing and spaced-apart relation to form a cooking cavity (central cooking area 180, fig.9) bounded by top and bottom cooking surfaces (lower cooking element 32, upper cooking unit 62) having a circular center portion [central cooking area 180, fig.9 has a circular center portion] and a contiguous annular portion (continuous rib 108, fig.9) facing downwardly and outwardly from the circular center portion (circular center portion), the subject pancake cooking device being further configured to receive and cook flowable pancake batter within the cooking cavity (circular center portion) to form an inverted pancake that, when removed from the cooking cavity (circular center portion) and oriented in an upright serving position, has flat top and bottom pancake surfaces surrounded by an upwardly and outwardly inclined wall (continuous rib 40, fig.9) of uniform height above the top pancake.

    PNG
    media_image1.png
    395
    642
    media_image1.png
    Greyscale


However, Tuckwell does not disclose each internally heated by a separated electrical resistance heating element.
Damiano discloses an apparatus (fig.4) comprises each internally heated by a separated electrical resistance heating element (heating layers 17 and 18, fig.4, Par.0063).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a pancake cooking device of Tuckwell, by including each internally heated by a separated electrical resistance heating element, as taught by Damiano, in order to cook the food evenly.

Regarding claim 12, Tuckwell discloses 
a first heated cooking plate (upper cooking unit 62, fig.1) is disposed in a lid (cover portion 60, fig.1) of the device.

Regarding claim 13, Tuckwell discloses 
a second heated cooking plate (lower cooking element 32, fig.1) is disposed in a base (receptacle portion 24, fig.1) of the device.

Regarding claim 14, Tuckwell discloses 
the lid (cover portion 60, fig.1) and base (receptacle portion 24, fig.1) are joined by a hinge (means 30, fig.1) configured to selectively reposition the heated cooking plates (lower cooking element 32, upper cooking unit 62, fig.1) to achieve a desired facing and spaced-apart relation between the cooking surfaces [fig.1 shows, the lower cooking element 32, upper cooking unit 62 have cooking surfaces].

Regarding claim 15, Tuckwell discloses 
the hinge (means 30, fig.1) is selectively adjustable [fig.8 shows the means 30 can be adjusted] to control the spaced-apart relation between the cooking surfaces [fig.1 shows, the lower cooking element 32, upper cooking unit 62 have cooking surfaces].

Regarding claim 16, Tuckwell discloses 
the cooking cavity (central cooking area 180, fig.9) is configured to cook pancakes having a configuration that allows each pancake to nest together with another pancake when stacked [central cooking area 180 can be allowed each pancake to nest together with another pancake when stacked].


	Tuckwell discloses substantially all the features as set forth in claim 1 above.

Regarding claim 17, Tuckwell does not disclose the top pancake surface and the inclined wall meet at an included angle that ranges from about 120 degrees to about 140 degrees.

Regarding claim 18, Tuckwell does not disclose angle is about 135 degrees.

Regarding claim 19, Tuckwell does not disclose the uniform height of the wall is less than an inch.

Regarding claim 20, Tuckwell does not disclose the uniform height of the wall is less than about 2 inch from the top pancake surface.

Regarding claim 21, Tuckwell does not disclose the uniform height of the wall is between about 1/4 inch and 3/8 inch above the top pancake surface.

Regarding claim 22, Tuckwell does not disclose the diameter of the top pancake surface ranges from about 3 to about 10 inches.

Regarding claim 23, Tuckwell does not disclose the diameter of the top pancake surface ranges from about 4 to about 8 inches.

Regarding claim 24, Tuckwell does not disclose the distance between the top pancake surface and the bottom pancake surface ranges from about 3/16 inch to about 3/8 inch.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a pancake cooking device of Tuckwell, with a top pancake surface and the inclined wall meet at an included angle angle is about 135 degrees, an uniform height of the wall is less than an inch or an uniform height of the wall is less than about 1/2 inch from the top pancake surface or uniform height of the wall is between about 1/4 inch and 3/8 inch above the top pancake surface, a diameter of the top pancake surface ranges from about 3 to about 10 inches or a diameter of the top pancake surface ranges from about 4 to about 8 inches, a distance between the top pancake surface and the bottom pancake surface ranges from about 3/16 inch to about 3/8 inch, in order suitable for the user application, as it well known in the art of manufacturing design choice purpose. 

Response to Amendment
With respect to Rejection 112(b): the claim amendment filed on 06/21/2021 by removing the words “substantially” that overcame the Rejection 112(b).

Response to Argument
Applicant's arguments with respect to claims 11-24, filed on 06/21/2021 have been fully considered but they are not persuasive as the following reasons:
In claim 11, the applicants argue: “…Claim 11 recites "a pancake cooking device. . . further configured to receive and cook flowable pancake batter within the cooking cavity. . . ." By contrast, Tuckwell discloses a device provided with spaced apertures [48] immediately adjacent to surrounding wall 46 through which the fluids or juices from the cooking food can drain into the base beneath where they are collected." [Col. 1, 11. 37-40; Col. 3,11.41-45]. One could not cook pancakes in the device disclosed by Tuckwell because the "flowable pancake batter" would flow downward through the spaced-apart apertures and out of the cooking cavity before it was cooked. Even if some batter remained in the cooking cavity, a substantial portion of the batter would be wasted. Tuckwell also states [Col. 2, 11. 15-21] that "the appliance is preliminarily useful as a press so that a scoop or ball of food such as a measured quantity of hamburger. . . can be pressed or molded between the cooking elements to a patty shape which is completed as the hamburger cooks." 
Claim 11 also recites "two . .. heated cooking plates each internally heated by a separate electrical resistance heating element." By contrast, Tuckwell states [Col. 1, II.32-351:: "In accordance with this invention, a single heating element is relied upon to cookthe food and it is cast in or staked to the upper cooking element which is affixed to the cover of the electric appliance." Examiner seeks to discount this difference by relying upon Damiano et al. but Applicant respectfully urges that Examiner's reliance is misplaced. Damiano et al. discloses a heating apparatus for heating refrigerated or frozen packaged food [Par. [0017]] and is adapted to receive and rapidly heat a food container having a plurality of surfaces demarcating a volume for the food. The housing is arranged to receive the food container so that the food container substantially matches the internal shape of the heating housing. The heating elements are arranged in the housing.. . so that the container is substantially in contact with heating surfaces of the housing. The present invention is not designed or configured to heat food inside a storage or serving container and the Damiano et al. device would not be effective for cooking pancakes from a flowable batter as recited by Claim 11. 
Claim 11 also recites "a cooking cavity bounded by top and bottom cooking surfaces having a circular center portion and a contiguous annular portion facing downwardly and outwardly from the circular center portion. . . ." This structure is further described and explained in Pars. [0023, 0024] of the specification in relation to FIGS. 1 and 2 of Applicant's drawings. By contrast, Tuckwell discloses [Col. 3, lines 36-38] an "essentially flat cooking surface 44 and essentially vertically disposed side wall 46." This striking contrast is perhaps best seen by comparing FIG. 2 of Applicant's drawing with FIG. 2 of Tuckwell. 
Each of claims 12-24 depends from claim 11 and each recites (directly or indirectly) the pancake cooking device of claim 11. For at least the reasons discussed above, claims 12-24 are likewise readily distinguishable from and nonobvious in view of the disclosures of Tuckwell and Damiano et al. Neither Tuckwell nor Damiano et al., either alone or in combination, discloses nor renders obvious a device useful for cooking pancakes as recited in the rejected claims.”, Remark Pages 8-10. 
The examiner’s response: the applicant’s arguments above are not persuasive by following reasons:
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, a preamble “a pancake cooking device” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness. Thus, an electric appliance, fig.1 of Tuckwell reference is capable to cook a pancake which is depended on how it cooks and it sizes.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the secondary Damiano reference is only used to disclose an apparatus in fig.4) that comprises each internally heated by a separated electrical resistance heating element (heating layers 17 and 18, fig.4, Par.0063), all the other limitations already disclosed by the primary Tuckwell reference. Both Tuckwell and Damiano references are related as the same technical filed, therefore, it would have been obvious to combine them.
As shown in figure 1 of Tuckwell below, the lower cooking element 32 and the upper cooking unit 62, each has curve shape on the bottom edge, such that the Tuckwell reference reads on limitation “…a cooking cavity bounded by top and bottom cooking surfaces having a circular center portion and a contiguous annular portion facing downwardly and outwardly from the circular center portion…”

    PNG
    media_image1.png
    395
    642
    media_image1.png
    Greyscale

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/13/2021